Citation Nr: 1207104	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral tinnitus and/or service-connected adjustment disorder with mixed anxiety and depressed mood (hereinafter, a psychiatric disorder).

2.  Entitlement to service connection for insomnia, to include as secondary to service-connected bilateral tinnitus and/or a service-connected psychiatric disorder.

3.  Entitlement to an initial rating in excess of 10 percent for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran provided testimony at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in North Little Rock, Arkansas, in November 2010.  A transcript of that hearing has been associated with the Veteran's claims file.  In connection with his hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board may properly consider such newly received evidence.

The issues of entitlement to service connection for hypertension and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the entire appeal period, the Veteran's psychiatric disorder is manifested by mild-to-severe anxiety, mild depression, panic attacks, a restricted affect, significantly reduced social activities due to feeling embarrassed and frustrated when around others, anger, irritability, nervousness, difficulty sleeping, nightmares, and stress; without evidence of more severe manifestations more nearly approximating occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9440 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his psychiatric disorder from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his psychiatric disorder was granted and an initial rating was assigned in the November 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's available VA and private treatment records, have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded a VA examination in September 2009 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected psychiatric disorder as it includes an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  The Board notes that, while the Veteran's most recent VA examination is over two years ago, the remainder of the record adequately reveals the current state of the Veteran's disability.  Specifically, as will be described in detail below, there is additional medical evidence, including VA psychiatric treatment records, that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran's claim on appeal was received in June 2008.  Therefore, the regulations in effect at such time are for application in this appeal.

The Veteran is service-connected for adjustment disorder with mixed anxiety and depressed mood (hereinafter, a psychiatric disorder) associated with bilateral tinnitus, which has been evaluated as 10 percent disabling effective June 11, 2008, the date of the Veteran's claim for service connection.  In documents of record, the Veteran and others contend that his psychiatric disorder is more severe than the currently assigned rating and, as such, he is entitled to a higher initial rating.

The Veteran's psychiatric disorder is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A 10 percent disability rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the evidence of record shows various nonservice-connected psychiatric diagnoses in addition to the Veteran's service-connected psychiatric disorder.  Where records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities the Board will, for the limited purpose of this decision, attribute psychiatric signs and symptoms to his service-connected anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Following a review of the evidence of record, the Board finds that, based on the Veteran's symptoms, an initial rating of 30 percent, but no higher, is warranted for the entire appeal period.

The Veteran received treatment from a VA clinical psychologist in February 2009.  The Veteran reported that he had significantly reduced his social activities because he is embarrassed and frustrated when around others, whom he feels tease him and get frustrated with him because of his hearing loss.  The Veteran denied any suicidal or homicidal ideation.  The clinician noted that results of the Beck Anxiety Inventory (BAI) and Battelle Developmental Inventory (BDI2) showed severe symptoms, but that the Veteran's report of symptoms and his presentation during his clinical interview were not consistent with his extreme BAI and BDI2 scores.  The clinician opined that the Veteran may be over-endorsing symptoms as a plea for help.  The clinician diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.

In March 2009, the Veteran reported experiencing insomnia and nightmares.  He noted that his relationship with his wife had improved, but that he still gets frustrated with her at times.  In April 2009, the Veteran reported that he had been more social lately and less reactive towards his wife, although he stated that he needed continued help with his reactiveness to feelings of anger and irritability related to his tinnitus and hearing loss and personal relationships.

In May 2009, the Veteran reported experiencing irritability, anxiety, and disrupted sleep due to having so many people around as a result of a death in the family.  The Veteran reported that he was doing better towards his wife, but that he at times resorts to his "old ways."  Later in May 2009, the Veteran reported having problems with engaging in social situations and with feelings of irritability.  In June 2009, the Veteran reported feeling concern with having to deal with social situations, particularly those in which he has difficulty hearing others due to his tinnitus and hearing loss.

In July 2009, the Veteran told his treating VA psychologist that his relationship with his wife had improved, and other family members had commented on how he had changed.  The Veteran noted that he continued to have problems with sleep maintenance and some difficulties with socializing.  In August 2009, the Veteran again reported that his relationship with his wife had improved, and also noted that he had been socializing better.  He continued to report an occasional sleep disturbance.

VA provided the Veteran with a C&P examination of his mental disorders in August 2009.  The examiner noted that the Veteran reported that there are times when he feels extremely depressed (usually associated with the fear of becoming deaf), and other times when he feels anxious (associated with being embarrassed in public when he is unable to hear or understand others).  He also reported feeling depressed and anxious when having to deal with the consequences of his tinnitus.  The Veteran reported having difficulty sleeping.  He also noted that he gave up hunting because he is unable to hear squirrels and deer.  The Veteran denied any suicidal or homicidal ideation.  He denied any history of hospitalization since service.  He reported that he has not worked since May 2008, when he sustained an on-the-job injury.  The examiner found that the Veteran gave him no reason to doubt the information that he provided; that is, the examiner found the Veteran to be credible.  The examiner noted that the Veteran had a predominantly euthymic mood, a logical and goal-directed thought processes, and no evidence of a thought disorder or psychosis.  The Veteran's judgment appeared adequate.  He noted that the Veteran denied any loss in hobbies, interests, or libido.

The August 2009 C&P examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood.  He assigned a Global Assessment of Functioning (GAF) score of 59.  The examiner opined that the Veteran's depression and anxiety were mild.  The examiner further opined that the Veteran's symptoms of depression and anxiety do not preclude activities of daily living, and do not preclude employment.

The Board notes that in the September 2009 VA C&P addendum the examiner merely restated findings in the August 2009 examination report and reaffirmed his determination that the Veteran was credible when reporting his symptoms.

The Board further notes that the Veteran responded in a December 2009 letter to the August 2009 C&P examiner's findings.  Specifically, the Veteran asserted that his sitting around at a hunting camp and driving his recreational vehicle (RV) are not hobbies because he does those things to get away from people.  He further explained that all of his hobbies have changed.

Additionally, the Board notes that the Veteran has submitted multiple statements from friends and relatives-dated August 2009, September 2009, and September 2010-to the effect that his personality has gotten worse over time, including due to his tinnitus.

In March 2010, a VA physician found that the Veteran had a restricted affect.  In May 2010, a VA clinician noted that the Veteran reported experiencing too much stress, depression, and anxiety problems or nervousness.

In August 2010, a VA clinical psychologist noted that she had treated the Veteran from February 2009 through August 2009.  The psychologist noted that the Veteran reported that he had been coping well for a while using the skills that he had learned in therapy, but that recently he had started struggling again.  The Veteran reported experiencing emotional distress related to his tinnitus, including depressed mood and anxiety attacks.  The Veteran denied any suicidal ideation, homicidal ideation, or audio or visual hallucinations.  He reported experiencing episodes where he feels scared, but does not know why; at those times, he sweats, his heart races, and he has heavy breathing.  The Veteran reported ongoing problems with insomnia, weight gain, and alcohol consumption as attempts to cope with the ringing in his ears.  The psychologist found that the Veteran had fair judgment and insight.  She diagnosed the Veteran with adjustment disorder with mixed anxiety, depressed mood, and panic attacks; insomnia; and alcohol abuse.  The clinician found that the Veteran had depressive symptoms in the mild range, and anxiety symptoms in the severe range.  She assigned a GAF score of 51.

Later in August 2010, the Veteran told a VA psychologist that he believes that his previous anxiety attacks were related to him being in a quiet area alone, at which times the ringing in his ears sounds louder.  The psychologist noted that the Veteran appeared to be responding well to treatment, and that his prognosis was good.

The Veteran's spouse attended a counseling session with the Veteran and a VA clinical psychologist in September 2010.  His spouse reported that the Veteran's tinnitus was associated with his irritability, moodiness, and frustration.  In October 2010, the Veteran told a VA psychologist that his angry behavior is associated with his frustration with his tinnitus.

At his November 2010 Board hearing, the Veteran reported that his tinnitus brings on problems with tension and nervousness.  (p. 3.)  He reported that he kicks his wife during his sleep, and clarified that "It's not that I'm abusive, you know, but I don't know that I'm doing that.  I wake up [and] she says, '[Y]ou kicked me last night.'"  (p. 4.)  The Veteran noted that his medications had been doubled to keep him calm and keep him "from being so hyper."  (p. 4.)  The Veteran reported that his condition had worsened since his initial evaluation.  (p. 5.)  He noted that he is irritable and is always snapping at his wife.  (pp. 5, 15.)  The Veteran also reported that he is always tense because of his constant tinnitus.  (pp. 10, 12.)  He stated that he experiences panic attacks and anxiety.  (p. 14.)

Upon review of the record, the Board finds that the Veteran's psychiatric disorder warrants an initial rating of 30 percent.  The Board further finds, for the reasons articulated below, that an initial rating in excess of 30 percent is not warranted.

The Veteran's psychiatric disorder is manifested mild-to-severe anxiety, mild depression, panic attacks, a restricted affect, significantly reduced social activities due to feeling embarrassed and frustrated when around others, anger, irritability, nervousness, difficulty sleeping, nightmares, and stress; without evidence of more severe manifestations more nearly approximating occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

In this regard, the evidence, as discussed in detail above, fails to demonstrate that the Veteran's psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Moreover, the evidence reveals that the Veteran does not experience symptoms similar to those needed for a higher rating.  In this regard, the evidence reflects a predominantly euthymic mood, a logical and goal-directed thought process, and fair judgment and insight.  Additionally, such fails to show suicidal or homicidal ideation, a thought disorder or psychosis, or audio or visual hallucinations.

Additionally, while VA treatment records show that the Veteran had panic attacks and difficulty in maintaining effective social relationships, the Board finds that such symptomatology, taken as a whole and in combination with the objective mental status examination and subsequent VA psychiatric treatment records, does not more nearly approximate a 50 percent rating.  In the absence of additional symptomatology more nearly approximating higher ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.

Additionally, the Board notes that the Veteran was assigned a GAF score of 59 in August 2009, and 51 in August 2010.  GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, p. 32.  GAF scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

As the Veteran has been assigned GAF scores of 59 and 51, reflecting moderate symptoms, and the evidence of record, as detailed previously, supports such scores, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for his psychiatric disorder.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service- connected psychiatric disorder; however, the Board finds that his symptomatology has been reasonably stable throughout the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra- schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected psychiatric disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's psychiatric disorder symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his psychiatric disorder that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Veteran has not submitted evidence of unemployability as a result of his service-connected psychiatric disorder.  The Board observes that the Veteran wrote to VA in March 2010 that "I haven't work[ed] in almost 2 years, partly because of the [service-connected] Tinnitus."  VA subsequently sent the Veteran a letter in August 2010 asking him to clarify whether he was claiming that he was unemployable as a result of his service-connected disabilities, and enclosed a VA Form 21-4138 for the Veteran to return.  The Veteran did not respond to VA's letter.  When he was later asked at his November 2010 Board hearing whether he had left his employment due to any of his service-connected disabilities, the Veteran initially responded that he cannot move equipment because of his medication, and subsequently clarified that this was due to "a little back problem."  (pp. 13-14.)  The Board notes that this is consistent with his statement to the August 2009 C&P examiner that he has not worked since May 2008, when he sustained an on-the-job injury.  Moreover, the August 2009 VA C&P examiner opined that the Veteran's symptoms of depression and anxiety do not preclude employment.  Consequently, the Board finds that a claim for TDIU was not raised by the Veteran or reasonably raised by the record.

In sum, the Board finds that an initial 30 percent rating, but no higher, is warranted for the Veteran's psychiatric disorder.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial rating of 30 percent for a psychiatric disorder, but no higher, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Relevant to the Veteran's claims for service connection for hypertension and insomnia, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to both claims, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension and insomnia since service.  Thereafter, any identified records, to include those from the Central Arkansas Healthcare System dated from January 2010 to the present, should be obtained for consideration in the Veteran's appeal.  Additionally, as will be discussed in detail with respect to each claim, the Board finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the etiology of his hypertension and insomnia.

Additionally, while the Veteran was provided with VCAA notice regarding service connection for hypertension and insomnia as secondary to his tinnitus, he has not yet been provided with such notice regarding his claim that such disorders are secondary to his psychiatric disorder.  Therefore, such should be accomplished on remand.

Hypertension

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to service-connected bilateral tinnitus and/or a service-connected psychiatric disorder.  He alleged in his August 2008 claim that his high blood pressure is related to his tinnitus.  In a July 2009 statement, the Veteran again alleged that his high blood pressure is secondary to his tinnitus.  In an August 2009 statement, the Veteran's spouse asserted that the Veteran's tinnitus causes his blood pressure to be unstable, and therefore his doctors have to adjust his blood pressure medication periodically.  The Veteran asserted in a March 2010 letter that his tinnitus "has created...High Blood Pressure," and that he cannot get his blood pressure under control.

At his November 2010 Board hearing, the Veteran asserted that his tinnitus causes tension and soreness in his shoulder which makes his blood pressure go up.  (p. 10.)  The Veteran elaborated that his tinnitus:

[K]eeps you tense all the time, tense and depressed with the things going on and it just makes my blood pressure-my heart beats fast and it makes my blood pressure go up.  And it's kind of like you can tell when it's coming.  So like right here it's just sore right there around the neck area and the muscle that goes all the way up there.  And that makes my heart beat fast and leads to anxiety.  They, she, my therapist says it's anxiety attacks that makes [sic] my blood pressure go up.  (p. 11.)

The Veteran clarified that he was claiming service connection for hypertension as secondary to both tinnitus and his psychiatric disorder.  (pp. 15-16.)

The Veteran's service treatment records contain only his June 1973 Report of Medical Examination and Report of Medical History.  The clinician did not note a history or diagnosis of hypertension.  The Veteran checked a box indicating that he did not have, and had never had, high or low blood pressure.

After service, in July 1994, a private physician, J.L.H., M.D., determined that the Veteran's cardiac catheterization laboratory test results were suggestive of hypertensive cardiovascular disease.  Another private clinician diagnosed the Veteran with hypertension in July 2002 and October 2002.  VA physicians diagnosed the Veteran with hypertension on multiple occasions, including in September 2002, June 2003, April 2006, September 2006, April 2008, June 2008, May 2009, August 2009, September 2009, October 2009, and May 2010.

In August 2008, and again in October 2008, a VA clinician noted that the Veteran "states that the tinnitus causes a claustrophobic feeling and that he feels his blood pressure rises as a result of this."  The clinician did not endorse, dispute, or otherwise comment on the Veteran's etiological statement.

In August 2009, the Veteran's treating VA physician noted that the Veteran had requested a statement indicating that he has been treated for a nervous condition, insomnia, claustrophobia, and high blood pressure secondary to tinnitus.  In September 2009, the VA physician listed the Veteran's dates of treatment and wrote that the Veteran has been referred to several VA specialists including sleep medicine, psychotherapy, and audiology.  The physician directed the reader of the letter to consult the Veteran's medical record for specific information regarding the Veteran's health.  The VA physician did not endorse, dispute, or otherwise comment on the Veteran's etiological statement.  

Therefore, as the Veteran is competent to describe his tinnitus and psychiatric symptoms and associated tension in his shoulders and neck, as well as an accompanying acute increase in his heartbeat, and no medical professional has offered an opinion regarding the etiology of his hypertension, to include whether such is secondary to his service-connected tinnitus and/or psychiatric disorder, the Board finds that he should be afforded a VA examination.  

Insomnia

The Veteran seeks entitlement to service connection for insomnia, to include as secondary to service-connected bilateral tinnitus and/or a service-connected psychiatric disorder.  He alleged in a July 2009 statement recorded on a VA Form 119, and in a written statement on a VA Form 21-4138, that his insomnia is secondary to his tinnitus.  In an August 2009 letter, the Veteran's spouse wrote that the ringing in his ears is so bad that he is unable to sleep at least 3 times per week.  

The Veteran likewise asserted in a March 2010 letter that his tinnitus "has created...insomnia."

At his November 2010 Board hearing, the Veteran reported that his tinnitus and stress prevent him from sleeping at night.  (p. 3.)  He elaborated that although he has machines to match and mask the sound of his tinnitus, the sounds produced by his tinnitus change (e.g., from roaring to crickets), and these changes prevent him both from falling asleep and from staying asleep for more than a few hours.  (pp. 8-10.)

The Veteran clarified that he was claiming service connection for insomnia as secondary to both tinnitus and his psychiatric disorder.  (pp. 15-16.)

The Veteran's service treatment records contain only his June 1973 Report of Medical Examination and Report of Medical History.  The clinician did not note a history or diagnosis of insomnia.  The Veteran checked a box indicating that he did not have, and had never had, frequent trouble sleeping.

After service, in April 2005, a private physician, J.R.E.D., M.D., found that the Veteran is having difficulty passing a breathing apparatus test due to the intensity of his tinnitus when he is in a closed space.  In August 2008, and again in October 2008, the Veteran told a VA audiologist that his tinnitus causes problems with his sleep, and also causes a claustrophobic feeling.

In February 2009, the Veteran told a VA psychologist that he was having problems sleeping.  In March 2009, he reported that he continued to have insomnia, but using diaphragmatic breathing and other sleep hygiene techniques had helped to reduce the frequency and duration of such episodes.  In April 2009, the Veteran stated that he was waking up too early-around 3:00 am.  

The Veteran told a VA psychologist in May 2009 that his family was around to mourn the loss of a relative; he stated that having so many people around had increased his irritability and anxiety, which disrupted his sleep.  Later in May 2009, the Veteran told his VA psychologist that he frequently wakes up between 2:00 am and 3:00 am and then has difficulty falling back to sleep; he further reported that he snores loudly and that his wife has observed him stopping breathing in his sleep.  The Veteran also noted that he ruminates when he wakes in the middle of the night.

In July 2009, the Veteran told a VA physician that he was having difficulty sleeping, and that his wife reports that he stops breathing when he sleeps.  The VA physician diagnosed the Veteran with insomnia and a sleep disorder.  In August 2009, the Veteran reported having occasional sleep disturbance.

At his August 2009 VA C&P psychiatric examination, the Veteran reported that he is able to fall asleep within a short period of time (between 10:00 pm and 10:30 pm), but that he awakens between 1:00 am and 2:00 am every night and cannot return to sleep.

Also in August 2009, a private clinician diagnosed the Veteran with moderate-to-severe obstructive sleep apnea syndrome.  The clinician noted that the Veteran did not want to try to use a continuous positive airway pressure (CPAP) machine due to his claustrophobia.

In September 2009, a VA physician noted that the Veteran had been diagnosed with sleep apnea, and prescribed a CPAP machine.  From October 2009 through December 2009, the Veteran participated in the VA Veterans Individualized Insomnia Program (VIIP).

In January 2010, the Veteran told a VA audiologist that his tinnitus is very stressful and causes difficulty sleeping.  The audiologist noted that the Veteran may benefit from a consult to Psychology specifically to discuss the tinnitus and how it is affecting his life, including his sleep.  In August 2010, the Veteran reported experiencing ongoing insomnia.

The Board finds that the Veteran should be provided with a VA C&P examination to determine the etiology of his insomnia and if such is separate and distinct from his service-connected psychiatric disorder.  Specifically, an opinion is required as to whether it is at least as likely as not that the insomnia was caused or aggravated (permanently increased in severity beyond the natural progress) by his service-connected bilateral tinnitus and/or psychiatric disorder.  In offering an opinion, the examiner should include consideration of whether the Veteran's service-connected bilateral tinnitus and/or psychiatric disorder compromise his ability to use a CPAP or other assistive device for his sleep apnea, and, if so, whether this aggravates his insomnia.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for hypertension and insomnia as secondary to his service-connected psychiatric disorder.  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his hypertension and insomnia since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Central Arkansas Healthcare System dated from January 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his hypertension.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should opine whether his hypertension is at least as likely as not caused by his service-connected tinnitus and/or psychiatric disorder.  The examiner should also opine whether the Veteran's hypertension is at least as likely as not aggravated (permanently increased in severity beyond the natural progress) by his service-connected tinnitus and/or psychiatric disorder.   

In offering any opinion, the examiner must consider the full record, to include VA and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's hypertension.  The rationale for any opinion offered should be provided.

4.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his insomnia.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should indicate whether the Veteran currently has a diagnosis of insomnia separate and distinct from his service-connected psychiatric disorder.  

If so, the examiner should opine whether his insomnia is at least as likely as not caused by his service-connected tinnitus and/or psychiatric disorder.  The examiner should also opine whether the Veteran's insomnia is at least as likely as not aggravated (permanently increased in severity beyond the natural progress) by his service-connected tinnitus and/or psychiatric disorder.  In the opinion, the examiner should include consideration of whether the Veteran's service-connected bilateral tinnitus and/or psychiatric disorder compromise his ability to use a CPAP or other assistive device for his sleep apnea, and, if so, whether this aggravates his insomnia.

In offering any opinion, the examiner must consider the full record, to include VA and private treatment records.  The examiner should also consider the lay statements of record regarding the incurrence of the Veteran's insomnia.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


